UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20429 FORM 10-K xANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010. Commission file number: 333-142516 Southern Bella, Inc. (Exact name of registrant as specified in its charter) Delaware 333-142516 20-8602410 (State or other jurisdiction of (Commission (IRS Employer incorporation or organization) File Number) Identification No.) 222 E. Jones Ave. Wake Forest, NC 27587 (Address of Principal Executive Offices) (919) 649-3587 (Issuer Telephone number) Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities to be registered under Section 12(g) of the Exchange Act: Common stock, par value $0.000001 per share: Indicate by check mark if the registrant is a well-known seasoned issuer as defined in Rule 405 of the Securities Act.o YesxNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.o YesxNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K are contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes oNo x The aggregate market value of the voting stock held by non-affiliates as of June 30, 2010, was approximately $50,000.The value is based on the sales price of the registered common stock sold in 2007.There have been no sales of the common stock since the initial purchase by the non-affiliates in the registered offering.For purposes of this computation only, all executive officers, directors, and beneficial owners of more than 10% of the outstanding Common Stock, are assumed to be affiliates. The number of shares outstanding of the issuer's Common Stock on April 13, 2011, was 8,666,667. DOCUMENTS INCORPORATED BY REFERENCE None SOUTHERN BELLA, INC. FORM 10-K TABLE OF CONTENTS Page No. PART I Item 1. Description of Business 1 Item 1A. Risk Factors 6 Item 1B. Unresolved Staff Comments 6 Item 2. Properties 6 Item 3. Legal Proceedings 6 Item 4. (Removed and Reserved) 7 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 7 Item 6. Selected Financial Data 8 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 8 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 10 Item 8. Financial Statements and Supplementary Data 10 Item 9. Changes in and Disagreements With Accountants onAccounting and Financial Disclosure 11 Item 9A. Controls and Procedures 11 Item 9B. Other Information 12 PART III Item 10. Directors, Executive Officers and Corporate Governance 12 Item 11. Executive Compensation 13 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 14 Item 13. Certain Relationships and Related Transactions and Director Independence 15 Item 14. Principal Accounting Fees and Services. 17 Item 15. Exhibits, Financial Statement Schedules 17 Signatures 18 PART I ITEM 1.DESCRIPTION OF BUSINESS Overview Southern Bella, Inc. was incorporated in Delaware on February 22, 2007.Southern Bella, Inc. was organized to acquire catering companies throughout the United States.The first catering company acquired by Southern Bella, Inc. was Dupree Catering, Inc. (“Dupree”).Dupree is a Kentucky corporation, formed on October 28, 1991.On March 1, 2007, Southern Bella, Inc. acquired all of the shares of stock of Dupree for $110,000 and Dupree became the wholly-owned subsidiary of Southern Bella, Inc.Southern Bella, Inc. sold all of the assets of Dupree on July 1, 2008. OnDecember 17, 2010 (the “Closing”), Southern Bella, Inc., a Delaware corporation (“Southern Bella” or the “Registrant”), closed a reverse take-over transaction by which it acquired a private entertainment company which specializes in the creation, production and distribution of content.Pursuant to a Share Exchange Agreement (the “Exchange Agreement”) between the Registrant and Uptone Pictures, Inc., a company incorporated in North Carolina (“Uptone”), Viola J. Heitz, shareholder of Southern Bella, and Wendi Davis, sole shareholder of Uptone, the Registrant acquired 100% of Uptone’s issued and outstanding common stock. Prior to the reverse take-over under the Exchange Agreement (“Exchange Transaction”), we were a public reporting “shell company” as defined in Rule 12b-2 of the Securities Exchange Act of 1934, as amended. As a result of the reverse take-over transaction, Wendi Davis, sole shareholder of Uptone, became our controlling shareholder and Uptone became our wholly-owned subsidiary, and we acquired the business and operations of Uptone. Under the Exchange Agreement, the Registrant completed the acquisition of all of the issued and outstanding shares of Uptone through the issuance of 8,166,667 restricted shares of Common Stock to Wendi Davis, sole shareholder of Uptone.Immediately prior to the Exchange Agreement transaction, the Registrant had 8,666,667 shares of Common Stock issued and outstanding, of which 8,166,667 shares of Common Stock are owned by Viola J. Heitz, which 8,166,667 shares were cancelled immediately prior to the Closing pursuant to the Exchange Agreement.Immediately after the issuance of the shares to Wendi Davis, sole shareholder of Uptone, the Registrant had 8,666,667 shares of Common Stock issued and outstanding. In connection with the Exchange Transaction, and as more fully described in Item 5.02 below, Viola J. Heitz and Wendi Davis,the Registrant’s executive officers immediately prior to the Exchange Transaction, resigned, and the Michael Davis became our President, CFO, CEO and Wendi Davis became our Secretary. Additionally, Ms. Heitz and Mr. Riggleman, who were alsothe Registrant’s directors immediately prior to the Exchange Transaction, resigned from the Registrant’s board of directors, and Mr. Davis and Mrs. Davis were appointed to the Registrant’s board of directors, effective at Closing. Uptone is an entertainment company, which specializes in the creation, production and distribution of content.Uptone was incorporated in North Carolina on March 27, 2006.Our address is 222 E. Jones Ave, Wake Forest, NC27587.Telephone:(919) 649-3587 Except as otherwise indicated by the context, references to “we”, “us” or “our” hereinafter in this Form 8-K are to the consolidated business of Uptone, except that references to “our common stock”, “our shares of common stock” or “our capital stock” or similar terms shall refer to the common stock of the Registrant. 1 Business Uptone is an entertainment company which specializes in the creation, production and distribution of content. Uptone has developed a number of entertainment products which include: · National Television shows · Docu-dramas · Music Videos · Feature Films · Specialty content for various other electronic platforms Create At Uptone, we understand the importance of the creative process. We work with clients to help them produce their true vision of a project through a collaboration in the creative process. Write Before it gets to the screen, a project must first get on the page. Uptone knows the significance of having a general idea first fleshed out and written before it can be fully realized and put in front of the camera. We assist in the multiple steps of the writing process and employ our skills and ideas in seeing that the client’s original ideas be completely realized to their satisfaction. Produce All Uptone programs are shot in true High-Definition with our post production being performed on the latest version of Final Cut Pro software with the assistance of the latest in Adobe’s Master Suite. Uptoneuses Redrockmicro’s complete 35mm film process using the new M2 ENCORE, a product that enables digitalvideo to achieve a remarkable "film style"footage. Distribute Perhaps the most important aspect other then production of content is getting that content to market or placed on a media platform such as traditional TV, mobile or DVD. That is why Uptone works with a variety of distributors to assure that its products have an outlet in place so that the product can get to the marketplace and reach the consumer. In the past, we have worked with the following distributors: · Pureflix · Bema Direct · Red Planet · 7 Worldwide, an affiliate Media Services Uptone provides media services to 7 Worldwide Inc.If7 Worldwide needs a video or television program or any sort of visual product produced they generally use Uptone.There is no written agreement between the parties.7 worldwide is a global ad agency which has relationships with TV stations and networks on a worldwide business that have a full media buying service where it can negotiate the rates possible on stations, networks and broadband outlets for projects such as a national syndicated program or a new ad campaign. Project Portfolio Projects we have worked on include the following: · Christmas Memories - Holiday Christmas Special that takes the viewer a stroll down memory lane. Featuring great music by Brian Hardin and special guests like Bryan Duncan, Jill Parr, Jon Batson and Lee Cameron and many others. · Power To Change - a 13 episode series filmed in various parts of the world. The series highlights the acts of people from various cultures and backgrounds who have changed the community or area in which they are from. · Movie Review TVShow - 52 x 30 min. episodes - This weekly television is a movie and DVD review TV Show that does not spoon feed the viewer but rather challenges the viewer to dig and analyze the true meaning of the story they are watching. · The Nate Gray Show -13 x 30 min. - The Nate Gray show is the wacky adventures of Nate and his friends. They are always looking for ways to do wild, crazy and stupid things. 2 These are various past projects which we have produced and in some cases are still in syndication today on various outlets both in the U.S. markets as well as international: · About Your House - 26x 30 min. episodes - Home Improvement show which is hosted by one of America's top home improvement experts- Bob Yapp. The show explores how to restore, remodel and build one house as well as common "Honey Do lists.” Each episode is practical and fun. · Butterfly Kisses - "Butterfly Kisses: A Musical Tribute To Dads" is a television special honoring fathers and the special role they play in keeping our families and nation strong. Featuring Bob Carlisle, artist and creator of the hit song "Butterfly Kisses" the special explores the relationships between celebrities and their fathers, as well as an inside view of celebrity fathers and their children. · Cooking Healthy: With the Family in Mind - 26 x 30 min. episodes - Cooking Healthy with the family in mind is a series featuring best selling author Jonna Lund. The series originally aired on PBS nationally and is still in syndication in various parts of the country. The program focus on easy to cook, practical and cost effective recipes which anyone can make and will find all the ingredients at their local grocery store. · Chasing Utopia - 12 x 30 min. episodes - This series is about life issues in today's urban environments. It looks at our sexuality, gender issues, relevance, family, financial pressures and our image as human beings. Acquisitions The Company is also currently seeking the acquisition of, or merger with, an existing company. The Company reserves the right to complete a business combination with a company in any industry and in any geographic location.The Company currently has no binding contracts, commitments or agreements any such acquisition, merger or other business combination. Current Project A Box for Rob Our current project is making the film A Box for Rob. In order to clarify their respective rights and obligations with respect to the Project, on March 21, 2011, Moving Box Entertainment, LLC, a North Carolina limited liability company (“MBE”); Garrett, LLC, its successors and assigns, a Kentucky limited liability company, Ian McKinnon, and Brad Miller, PO Box 487, Hamilton, Indiana 47642 (Garrett, LLC, Ian McKinnon, and Brad Miller collectively referred to as “Investors”), Andreas Wilckin, Jr. (“Wilcken”), Moving Box, Inc., a Delaware corporation (“Moving Box”) and Uptone Pictures, Inc. a North Carolina corporation (“UP”) [MBE, Investors, Wilckin, Moving Box and UP collectively referred to in this Agreement as the “Parties”] entered into a new Agreement among the Parties which provided the following: 1.The Royalty Rights Agreement made and entered into this first day of June 2010, by and between MBE and the Investors and the amendment thereto dated January 13, 2011 are rescinded in their entirety and replaced by this Agreement. 2.The Contractual Agreement executed on March 5, 2010 between MBE and UP and the amendment thereto dated January 13, 2011 are rescinded in their entirety and replaced by this Agreement. 3.The promissory noted dated July 13, 2010 as amended on January 13, 2011 from Moving Box to Wilcken attached hereto as Exhibit A (the “Wilcken Note”) is assigned in its entirety to MBE, who assumes all liability thereon and releases Moving Box for any liability on the Wilcken Note. 4.The receipt of the prior investment of Investors of $154,000.00 for use in the Project and the payment of said amount to UP is acknowledged by the Parties.The receipt of all $110,200 under the Wilcken Note is acknowledged by the Parties. 3 5.All Royalty Payments to Investors hereunder are owned and divided among the Investors, their heirs, executors, administrators, successors and assigns as follows: Name and AddressContributionRoyalty Percentage Interest GARRETT, LLC $25,000 16.23% 3505 Castlegate Court Lexington, Kentucky 40502 Ian McKinnon$104,000 67.53% #2302, 4801 Bonita Bay Boulevard Bonita Springs, Florida 34134 Brad Miller $25,00016.23% PO Box 487 Hamilton, Indiana 47642 6.In connection with the Project, MBE agrees to: · Provide the cash resources based on budget for the production for the production of the film A BOX FOR ROB, which amount is $264,200. · Manage with UP “A BOX FOR ROB” UP agrees to: · Deliver a completed project to MBE within the budget which means: o Edited o Color corrected o Music and SFX o Mastered o Ready for Distribution · Provide MBE with Marketing Materials · Provide MBE with a distribution strategy · Provide MBE with ways to maximize the exploitation of the motion picture “A BOX FOR ROB.” 7.All Revenues from the Project shall be used, paid and/or distributed monthly or as otherwise determined by MBE as follows: a.First to pay the Costs of the Project. b.Second, to pay to Moving Box amounts equal to all costs and expenses paid or owing to non-affiliated third parties of becoming or remaining an SEC reporting company and maintaining its corporate existence under Delaware law, including legal, accounting, EDGAR fees, SEC filing fees, Delaware corporate fees and similar fees and expenses of third parties. c.Third, to pay to the Investors a Royalty Payment in an amount equal to $154,000. d.Fourth, to repay the Wilcken Note and any other amounts advanced to Moving Box or MBE by Wilcken, with all advances in addition to the amount of the Wilcken Note bearing interest and being payable as set forth in the Wilcken Note.The original Wilcken Note and the subsequent amendment thereto are amended and restated in their entirety in Exhibit A to reflect the assignment of the Wilcken Note and to conform to the terms and conditions of this Agreement. e.Fifth, all remaining amounts shall be distributed 40% to Investors as a Royalty Payment, 30% to MBE and 30% to UP. 4 8.The following terms are defined for purposes of this Agreement as follows: a.Content.Any materials, products or assets relating to the Project which are or may be utilized or applied on any media platform and sold worldwide including, but not limited to, movies, DVDs, plays, soundtracks, storylines or screenplays, articles, adaptations, internet use or revenue, cell phone or mobile technologies or applications, books, games, articles or other written product, logos, images or taglines for use in merchandising, any form of merchandise, all rights, licenses, renewals, reissues and adaptations of the story or ideas relating to the movie or the Project in any media form, whether foreign or domestic, and including production or filming credits or incentives, recordings, and money received from any source, in any way related to “A Box For Rob” or concerning the Project during the term of this Agreement and including any and all reissues and releases. b.Revenue.All monies received by MBE from the worldwide sale, lease, license, release, distribution, syndication, theatrical release, theatrical and box office sales, residuals, renewals, reproductions in any format, pay-per-view, internet and mobile licensing fees or revenue, merchandising sales or licenses in any way related to the Content or Project. c.Costs.All out-of-pocket fees and expenses paid to non-affiliated third parties, but not to any Parties to this Agreement or their Affiliates, incurred by MBE for the manufacturing, distribution, syndication, sale, leasing or licensing of the Content, including third party distributor fees, manufacturing costs for DVD’s or other product, publication fees, and sales fees incurred by MBE and related to the manufacturing, distribution and syndication of the Content. Costs shall not include any payments and/or distributions made to the Parties or their Affiliates for any reason under this Agreement and specifically shall not include any salaries to any of the Parties under this Agreement or their Affiliates. d.Project.The movie and development of other related media products and platforms and the, sale, lease, license, distribution, and syndication for profit. 9.The term of the Agreement shall begin on the date of execution and shall continue for the full term of all applicable copyrights and trademarks, and all extensions and renewals thereof, concerning or in any way related to the Project or the Content, or for so long as the Project or Content produces any Revenue, whichever occurs last. Based upon the Agreement, MBE, Investors, Wilckin, Moving Box and UP are all related parties. The Movie is now in post production and is being edited and posting together video images with sound, sound effects, music colorization, mastering and polishing of the Movie. The movie is slatted to be done by the end of March 2011.We are on schedule and are in discussions with several distribution companies. We have a meeting in Los Angeles with Distribution company on April 12, 2011; however, We currently have no binding contracts, agreements or commitments with any distributors for the Movie. Our Customers We have a wide range of customers, such as musicians and musical groups or bands, corporate clients, religious organizations and individuals and businesses who need video or film work done for music videos,Corporate presentations, movies,TV shows or TV commercials. And other types of applications such as the Web and Mobile platforms. Our Sales and Marketing We do some online marketing.We use our TV shows to promote ourselves with graphic promotions.We also use public and media relations about our awards andprojects to market our services. Research and Development The Registrant currently does not conduct any research and development. Our Competition Competition within the entertainment business with companies which specializes in the creation, production and distribution of content is intense. We compete with entertainment business companies such as Sony/BMG,LionsGate, Paramount, as well as many other such companies. Our competitors also include the small and medium size companies from the same industry located throughout the U.S. and the world.We are a small competitor in the industry and many of our competitors have larger financial, marketing and personnel resources than we do. 5 We compete with these companies based mainly upon the creation of content focusing mainly upon entertainment and focusing upon smaller scale productions. Intellectual Properties and Licenses We do not have any intellectual property. Governmental Regulation Our business is not subject to any specific government regulations. Employees We have three full time employees: Administrative – 1 Other –2Full time editor / camera man We have three part time employees; Administrative – 1 Other – 2; a Producer and a writer We have no collective bargaining agreement with our employees. We consider our relationship with our employees to be excellent. Environmental Matters Our operations are not subject environmental regulations. ITEM 1A. RISK FACTORS Not Applicable. \ ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2.PROPERTIES The Company conducts its operations from facilities located in Wake Forest, North Carolina.This office is provided to the Company by its President for which the company recognizes expenses of $900 per month.Rent expense for 2010 and 2009 was $10,800 and -0-, respectively.$9,900 of the current year expense was paid by the President. The following is a schedule of future lease payments as of December 31, 2010 YEAR AMOUNT $ $ It is adequate for our current needs. We do not intend to renovate, improve, or develop properties.We are not subject to competitiveconditions forpropertyand currentlyhaveno property to insure.We have no policy with respect to investments in real estate or interests in real estate andno policy withrespect to investments in real estate mortgages.Further, we have no policy with respect to investments in securities of or interests in persons primarily engaged in real estate activities. ITEM 3. LEGAL PROCEEDINGS None 6 ITEM 4. (REMOVED AND RESERVED) PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Common Stock We are authorized to issue 1,000,000,000 shares of common stock with $0.000001 par value. As of March 24, 2011, there were 8,666,667 shares of common stock issued and outstanding held by 43 shareholders of record. Market Information Our securities were qualified for quotation on the OTC Bulletin Board in February 2011 under the symbol “SRBL.”There have been no trades in our securities. Dividends Holders of common stock are entitled to receive ratably such dividends, if any, as may be declared by the Board of Directors out of the surplus of Southern Bella, Inc.We have not paid any dividends since our inception, and we presently anticipate that all earnings, if any, will be retained for development of our business.There are no restrictions in our Articles of Incorporation or Bylaws that prevent us from declaring dividends.Any future disposition of dividends will be at the discretion of our Board of Directors and will depend upon, among other things, our future earnings, operating and financial condition, capital requirements, and other factors. Preferred Stock The Company is authorized to issue 20,000,000 shares of preferred stock with a par value of $0.000001 per share. As of the date of this Annual Report, there are no preferred shares outstanding. Preferred stock may be issued in series with preferences and designations as the Board of Directors may from time to time determine.The board may, without shareholders approval, issue preferred stock with voting, dividend, liquidation and conversion rights that could dilute the voting strength of our common shareholders and may assist management in impeding an unfriendly takeover or attempted changes in control. Securities Authorized for Issuance under Equity Compensation Plans We do not have any compensation plans or arrangement under which equity securities are authorized for issuance. Sales of Equity Securities/Purchases of Equity Securities Under the Exchange Agreement, the Registrant completed the acquisition of all of the issued and outstanding shares of Uptone through the issuance of 8,166,667 restricted shares of Common Stock to Wendi Davis, sole shareholder of Uptone.Immediately prior to the Exchange Agreement transaction, the Registrant had 8,666,667 shares of Common Stock issued and outstanding, of which 8,166,667 shares of Common Stock are owned by Viola J. Heitz, which 8,166,667 shares were cancelled immediately prior to the Closing pursuant to the Exchange Agreement.Immediately after the issuance of the shares to Wendi Davis, sole shareholder of Uptone, the Registrant had 8,666,667 shares of Common Stock issued and outstanding. We relied upon Section 4(2) of the Securities Act of 1933, as amended for the above issuance. We believed that Section 4(2) of the Securities Act of 1933 was available because: · None of these issuances involved underwriters, underwriting discounts or commissions. · Restrictive legends were and will be placed on all certificates issued as described above. · The distribution did not involve general solicitation or advertising. · The distributions were made only to investors who were sophisticated enough to evaluate the risks of the investment. 7 In connection with the above transactions, although some of the investors may have also been accredited, we provided the following to all investors: · Access to all our books and records. · Access to all material contracts and documents relating to our operations. · The opportunity to obtain any additional information, to the extent we possessed such information, necessary to verify the accuracy of the information to which the investors were given access. Prospective investors were invited to review at our offices at any reasonable hour, after reasonable advance notice, any materials available to us concerning our business. Prospective Investors were also invited to visit our offices. ITEM 6. SELECTED FINANCIAL DATA Not applicable ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION The following discussion of our financial condition and results of operations should be read in conjunction with our financial statements and the related notes, and other financial information included in this Form 8-K. Our Management’s Discussion and Analysis contains not only statements that are historical facts, but also statements that are forward-looking (within the meaning of section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934).Forward-looking statements are, by their very nature, uncertain and risky.These risks and uncertainties include international, national, and local general economic and market conditions; our ability to sustain, manage, or forecast growth; our ability to successfully make and integrate acquisitions; new product development and introduction; existing government regulations and changes in, or the failure to comply with, government regulations; adverse publicity; competition; the loss of significant customers or suppliers; fluctuations and difficulty in forecasting operating results; change in business strategy or development plans; business disruptions; the ability to attract and retain qualified personnel; the ability to protect technology; the risk of foreign currency exchange rate; and other risks that might be detailed from time to time in our filing with the Securities and Exchange Commission. Although the forward-looking statements in this Report reflect the good faith judgment of our management, such statements can only be based on facts and factors currently known by them.Consequently, and because forward-looking statements are inherently subject to risks and uncertainties, the actual results and outcomes may differ materially from the results and outcomes discussed in the forward-looking statements.You are urged to carefully review and consider the various disclosures made by us in this report and in our other reports as we attempt to advise interested parties of the risks and factors that may affect our business, financial condition, and results of operations and prospects. Overview The business we acquired in December 2010, Uptone Pictures, Inc., was incorporated in North Carolina on March 27, 2006.Uptone, now Southern Bella, is an entertainment company which specializes in the creation, production and distribution of content. It has developed a number of entertainment products which include: · National Television shows · Docu-dramas · Music Videos · Feature Films · Specialty content for various other electronic platforms 8 On April 20th 2010, we entered into a Production Agreement with Moving Box Entertainment LLC, a North Carolina limited liability company for the production of A Box For Rob, a Movie. We have currently entered into an Agreement with various parties, including Moving Box Entertainment LLC, a North Carolina limited liability company for the production of the Movie as described in “Business” above. Under the Agreement, Moving Box provided cash financing in the amount of $264,200.Uptone provided in-kind services of at least $32,800 including but not limited to: ●
